No. 99-40903
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-40903
                          Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DON SLONE, also known as Donald Jay Conrad,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-99-CR-54-1
                       --------------------
                          March 17, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Don Slone appeals from the judgment entered after he was

convicted at a bench trial of possessing cocaine with the intent

to distribute it.   Slone challenges only the district court’s

denial of a motion to suppress evidence that was gathered after a

traffic stop.   Our review of the record and the parties’

arguments convinces us that the district court did not err in

denying Slone’s motion.

     Slone argues that the traffic stop was unjustified.    Because

the officer observed Slone’s vehicle veer twice onto the shoulder


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40903
                                  -2-

of the highway, however, he had reasonable suspicion to believe

that Slone had violated § 545.060(a) of the Texas Transportation

Code.    See United States v. Zucco, 71 F.3d 188, 190 (5th Cir.

1995).    This is not a situation like Hernandez v. State, 983
S.W.2d 867, 871-72 (Tex. App. 1998, pet. ref’d), in which the

officer had observed no unsafe movement by the driver.    In

contrast, the officer who stopped Slone saw him “jerk[] back”

into his lane after he veered onto the shoulder for a second

time.

     Slone argues that the officer unreasonably enlarged the

scope of the traffic stop.    We agree with the district court,

though, that the questions asked by the officer were related to

the original purpose of the stop and were in no way excessive.

See United States v. Shabazz, 993 F.2d 431, 436 (5th Cir. 1993).

     Slone argues that the district court erred in finding that

he had consented to the search of his vehicle.    However, the

canine sweep of Slone’s vehicle was not a search, and it did not

implicate the Fourth Amendment.     United States v. Seals, 987 F.2d
1102, 1106 (5th Cir. 1993).    Once the dog alerted to the presence

of narcotics, the officer had probable cause to conduct a search

of Slone’s vehicle.    Id. at 1106-07.   Furthermore, Slone has

shown no clear error in the district court’s conclusion that he

voluntarily consented to remain long enough for the officer to

conduct the canine sweep.     See Shabazz, 993 F.2d at 438.

     AFFIRMED.